** Summary **
INSURANCE PROTECTION FOR STATE COMPUTERS AND RELATED MACHINES The Board of Affairs has authority to enter into contracts for insurance for protection against loss or damage to state property, which would include computers and other related machines.  This is to acknowledge receipt of a request for an opinion wherein the following question, in effect, is asked: "Does the Board of Affairs have authority to purchase insurance to cover possible loss or damage to computers and related machines?" Title 74 O.S. 63 [74-63] (1971), states in part: "Said Board (of Affairs) shall have charge of the construction, repair, maintenance, insurance and operation of all buildings owned, used or occupied by or on behalf of the state; . . . It shall have the custody and control of all state property, and all other property managed or used by the state, except military stores and such as may come under the control of the State Banking Department and the two houses of the State Legislature; it shall procure all necessary insurance thereon against loss . . ." (Emphasis added) The above statute not only authorizes the Board of Affairs to purchase insurance to protect against loss, but apparently directs the Board to procure this coverage.  It is therefore the opinion of the Attorney General that your question be answered as follows: The Board of Affairs has authority to enter into contracts for insurance for protection against loss or damage to state property, which would include computers and other related machines. (Todd Markum)